Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 1 of 11




                           EXHIBIT 6
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 2 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 3 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 4 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 5 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 6 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 7 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 8 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 9 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 10 of 11
Case 20-17355   Doc 90-6   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 11 of 11
